NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CHANNING JAMES, DOC #S12872,       )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-5156
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Channing James, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.